Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagman et al (US 2011/0114265).
Hagman et al taught a tape lamination head which included a tape supply reel 14T for receipt of a tape supply spool, a plurality of rollers 22T, 26T for carrying the composite tape about a composite tape path as defined at the tape lamination head wherein at a location along the composite tape path at least one of the rollers situates the composite tape such that a backing paper side of the composite tape is in confrontation (note that at the compaction roller 28T the backing paper side of the composite tape is pressed against the substrate/surface that the tape is applied and that clearly between the last roller 26T upstream of the compaction roller 28T the backing paper side of the composite tape was in confrontation with the surface) with a layup surface prior to application of the tape to the layup surface. Hagman taught the use of a layup compaction roller 28T as well as the use of a backing paper take-up reel 16T. the backing paper is fed to the backing paper reel upon removal of the same and the removal of the backing paper clearly takes place upstream of the compaction roller 28T. there is at least one roller of the plurality of rollers such as 22T which initially carries the composite tape downstream from the supply reel and effects a reversing of the direction of the composite tape. The reference taught that there is at least one of the rollers which contacts the non-backing side of the composite tape (the sticky side), see roller 26T downstream of the peeling roller 24T. the reference taught that the head was part of a tape lamination machine. The tape backing was clearly removed upstream of the compactor and the backing paper side of the tape was provided with a facedown orientation at the exit of the tape lamination head. It is abundantly clear that the backing paper is stripped from the composite tape at a location different (a second location) from the location where the tape is turned about a guide roller so that the backing paper side of the tape is in confrontation with the layup surface.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauber et al (US 7063118).
Hauber et al taught a tape lamination head which included a tape supply reel 39 for receipt of a tape supply spool, a plurality of rollers 12, 14, 16, 18 for carrying the composite tape about a composite tape path as defined at the tape lamination head wherein at a location along the composite tape path at least one of the rollers situates the composite tape such that a backing paper side of the composite tape is in confrontation (note that at the compaction roller 20 the backing paper side of the composite tape is pressed against the substrate/surface that the tape is applied and that clearly between the last rollers 16, 18 upstream of the compaction roller 20 the backing paper side of the composite tape was in confrontation with the surface) with a layup surface prior to application of the tape to the layup surface. Hagman taught the use of a layup compaction roller 20 as well as the use of a backing paper take-up reel 40. the backing paper is fed to the backing paper reel upon removal of the same and the removal of the backing paper clearly takes place upstream of the compaction roller 20. there is at least one roller of the plurality of rollers such as 12 which initially carries the composite tape downstream from the supply reel and effects a reversing of the direction of the composite tape. The reference taught that there is at least one of the rollers which contacts the non-backing side of the composite tape (the sticky side), see roller 12 and 16. the reference taught that the head was part of a tape lamination machine. The tape backing was clearly removed upstream of the compactor at the end of the guide chute at 28 and the backing paper side of the tape was provided with a facedown orientation at the exit of the tape lamination head. It is abundantly clear that the backing paper is stripped from the composite tape at a location different (a second location) from the location where the tape is turned about a guide roller so that the backing paper side of the tape is in confrontation with the layup surface. The reference additionally taught that the stripping of the backing at the exit of the chute 28 as just upstream of the compaction roller 20 and clearly downstream of the rollers responsible for guiding the tape so that the backing side of the tape was in confrontation with the layup surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagman et al (US 2011/0114265) in view of Hauber et al (US 7063118).
Hagman et al is discussed above in paragraph 3 and applicant is referred to the same for a complete discussion of the reference. The reference did not locate the stripping roller 24T immediately upstream of the compaction roller 28T in the arrangement where the backing side of the tape was disposed in confrontation with the consolidation roller. However, it was understood to remove the backing paper adjacent the compaction roller and immediately upstream of the same as suggested by Hauber et al (see the discussion above regarding the same). Clearly, the backing must be stripped from the tape and to provide the means to do so adjacent to the compaction roller and downstream of the various guide rollers in Hagman et al would have been obvious to those of ordinary skill in the art given the teachings of Hauber et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US 7293590) teaches a similar structure to Hauber et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746